DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments dated 4/28/22 have been entered. The amendments have overcome the previously presented drawing objections, claim objections, and specification objections from the Office Action dated 1/28/22. 

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the examiner notes that with respect to claim 1, White has been reconstrued such that the claim limitation is met. Namely, the first pressure transmission element has been drawn to the uphole elements 24 and 14 (the examiner notes that claim similarly requires that “the protective member is integrated with the first pressure transmission element”). With respect to claim 8, White is now the newly cited primary reference cited in the rejection below. 
As addressed in additional detail below and only briefly discussed here, applicant appears to contend that the claim language regarding “the protective member is integrated with the first pressure transmission element” is not taught by White. The examiner notes the broad definition of “integrated” i.e. ‘coordinate to function as a unified whole’, see definition at https://www.merriam-webster.com/dictionary/integrate. As a result, under the broadest reasonable interpretation, the elements which have been identified below are “integrated” together because they coordinate to function as a unified whole. This broad but reasonable interpretation was previously asserted by the examiner in the preceding action and was not specifically contested or argued by applicant. Applicant may have a narrower understanding of what “integrated” must mean, but, this has not been reflected in the claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are indicated in the action below. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 and 16-20  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 8 recites “before when the elastic member is deformed […] the cylindrical body and the elastic member are in direct contact with each other, and after the elastic member is deformed […] a part of the elastic member where the cylindrical body and the elastic member are in direct contact with each other is 0.” In other words applicant has recited that the elastic member is in contact with the cylindrical body before being deformed and then no longer in contact with the cylindrical body after being deformed. There is no support in the original disclosure for this. For example, Figure 1-2 shows that the cylindrical member and elastic member remain in direct contact following deformation. Fig 3 suggests that the elements are never in contact.  Claims 9-10 and 16-20 are rejected for depending from a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20130112398 A1), in view of Hughes (US 20080011471 A1), further in view of Eatwell (US 20090242215 A1).

Regarding claim 1, White teaches a plug for plugging a wellbore, comprising: 
a cylindrical body (Fig 1, body 20); 
an annular elastic member (Fig 1, principal element 28; Para 0023, “Principal element 28 is an elastomeric seal”) configured to surround an outer peripheral surface of the cylindrical body (Fig 1, as seen, seal 28 surrounds the outer surface of body 20) and to be deformed under pressure (as seen between the retracted state of Fig 4A to the expanded state of Fig 4B, seal 28 is deformed and expanded; Para 0028, “the pressure on principal element 28 has squeezed principal element 28 out into engagement with the conduit 12”); 
at least one protective member (Fig 1, non-extrusion ring 14 and inner ring 32) configured to surround the outer peripheral surface of the cylindrical body (Fig 1, elements 14 and 32 surround the body 20) and to prevent at least a part of the elastic member from coming into contact with the cylindrical body (Fig 1, at least inner ring portion 32 is positioned to prevent the flanged portion of seal 28, near 30, from coming into direct contact with body 20); and 
a pair of pressure transmission means (the examiner notes that 112(f) has been invoked and the corresponding structure is found in e.g. Para 0033 and 0113 of the specification as-filed which identified at least a socket, cone, slip, ring, and load ring, and their equivalents thereof, as the corresponding structure. Applicant’s statement in Para 0050 is similarly acknowledged. Fig 1, “forcing cones 24” at the uphole and opposing element at the downhole end of seal 28) configured to sandwich the elastic member in an axial direction of the plug (Fig 1, “forcing cones 24” and element 14 at the uphole and various components as discussed in the dependent claims downhole end of seal 28) and to apply pressure to the elastic member in the axial direction to compress the elastic member (Para 0028, “forcing cones 24 are moved axially along the mandrel 20 towards each other according to one embodiment of the present disclosure. The inclined planes of the forcing cones 24 have pushed the non-extrusion rings 14 out to the conduit 12 and the pressure on principal element 28 has squeezed principal element 28 out into engagement with the conduit 12”), 
wherein the pair of pressure transmission means includes a first pressure transmission element (Fig 1, “forcing cones 24” and element 14) and a second pressure transmission element  (Fig 1, various components as discussed in the dependent claims downhole end of seal 28), 
the protective member is integrated with the first pressure transmission element (Para 0028,” The inclined planes of the forcing cones 24 [pressure transmission element of the pressure transmission means] have pushed the non-extrusion rings 14 [an element of the protective member]” which subsequently pushes on the seal 28. This type of engagement constitutes the elements being “integrated with” one another. The two elements ‘coordinate to function as a unified whole’, see definition at https://www.merriam-webster.com/dictionary/integrate), 
the first pressure transmission element is in direct contact with a first end of the elastic member (Fig 1, as discussed in the preceding limitation, the elements are integrated with one another, the first pressure transmission element/cone 24 and 14 is in direct contact with integrated protective member 14) and is a conical member whose outer diameter increases from an end of the cylindrical body toward the elastic member (Fig 1, element 24 is described as a “cone” even when considered as being ‘integrated’ with 14, it retains it’s generally conical shape. Regarding the “upper” cone 24, the outer diameter is smaller towards an uphole end and increases towards the seal 28). 
White is silent on after the elastic member is deformed by applying a pressure of 50 MPa to the plug in the axial direction. 
Hughes teaches the elastic member is deformed by applying a pressure of 50 MPa to the plug in the axial direction(Because the claim in question is an apparatus, the examiner broadly and reasonably interprets the claim as requiring the elastic member is deformable by application of a pressure of 50 MPa, see MPEP 2114(II). In other words, the claim does not require a method step of applying 50 MPa to achieve deformation, but merely an elastic member capable of deforming when 50 MPa is applied in the axial direction. As a consequence of this interpretation, it stands to reason that a device which deforms with an application of force less than 50 MPa will also be deformable when a greater force, the 50 MPa, is applied to it. Fig 2, Para 0006, “a packing element in an annular recess” and compression means “capable of driving compression of the packing element annular recess at applied pressures of less than 800 psi [or approximately 5 MPa]”. As previously asserted by the examiner, if the packing element is deformable at 5 MPa, it would be deformable with the application of a force greater than 5 MPa, e.g. 50 MPa as recited).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by White by having a packer actuate-able by the low compressive forces as disclosed by Hughes because imparting a minimal amount of force would be “less likely to cause damage” to the surrounding formation and/or tubular (Para 0002 of Hughes).
White as modified is silent on a ratio (b/a) of an axial length (b) of a part of the elastic member where the cylindrical body and the elastic member are in contact with each other, to a maximum axial length (a) of the elastic member in a cross section along the axial direction is less than 0.5.  
Eatwell teaches a ratio (b/a) of an axial length (b) of a part of the elastic member where the cylindrical body and the elastic member are in contact with each other, to a maximum axial length (a) of the elastic member in a cross section along the axial direction is less than 0.5 (Fig 1, the elastic member is understood as being only elastic outer layer 40 that has a maximum length as shown. Further outer layer 40 does not contact the cylindrical body 50 because of at least the presence of inner layer 70 i.e. the ratio “b/a” is equal to 0, which is less than 0.5.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by White as modified by having the layered central sealing element as disclosed by Eatwell because “compression set packers have a known problem of internal friction drag occurring during an elements axial compressive travel” and the arrangement put forward by Eatwell would see “reduced or eliminated problems caused by internal friction drag” (Para 0003).  
  
Regarding claim 4, White further teaches another protective member (Fig 1, downhole non-extrusion ring 14) integrated with the second pressure transmission element (Para 0028 regarding the downhole set, ”The inclined planes of the forcing cones 24 [pressure transmission element of the pressure transmission means] have pushed the non-extrusion rings 14 [an element of the protective member]” which subsequently pushes on the seal 28. This type of engagement constitutes the elements being “integrated with” one another. The two elements ‘coordinate to function as a unified whole’, see definition at https://www.merriam-webster.com/dictionary/integrate).  

Regarding claim 11, White further teaches wherein the first pressure transmission element is a cone (Fig 1, uphole “forcing cones 24” and element 14 is conical) and the second pressure transmission element is a cone (Fig 1, there is an opposing downhole cone 24/14 which would supply an equal and opposite setting force).  

Regarding claim 12, White further teaches wherein the first pressure transmission element is a cone (Fig 1, uphole “forcing cones 24” and element 14 is conical) and the second pressure transmission element is a socket (Fig 1, there is an opposing downhole cone 24/14 which would supply an equal and opposite setting force, the examiner notes that this element meets all of the structural limitations conveyed by the claimed term).  

Regarding claim 13, White further teaches wherein the first pressure transmission element is a cone  (Fig 1, uphole “forcing cones 24” and element 14 is conical) and the second pressure transmission element is a slip (Fig 1, downhole slip element 22, would supply an opposing force to the first pressure transmission element as defined).  

Regarding claim 14, White further teaches wherein the first pressure transmission element is a cone (Fig 1, uphole “forcing cones 24” and element 14 is conical) and the second pressure transmission element is constituted by equalizer rings (Fig 1, downhole rings 16 and 18, the examiner notes that this element meets all of the structural limitations conveyed by the claimed term).  

Regarding claim 15, White further teaches wherein the first pressure transmission element is a cone  (Fig 1, uphole “forcing cones 24” and element 14 is conical) and the second pressure transmission element is a load ring  (Fig 1, downhole ring 14, the examiner notes that this element meets all of the structural limitations conveyed by the claimed term).  

Claims 8-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20130112398 A1), in view of Hughes (US 20080011471 A1).

Regarding claim 8, White teaches a plug for plugging a wellbore, comprising: 
a cylindrical body (Fig 1, body 20); 
an annular elastic member (Fig 1, Fig 4A, Fig 4B, elastic member 18 is in the wellbore annulus, see also Para 0027) configured to surround an outer peripheral surface of the cylindrical body and to be deformed under pressure (Fig 4A-4B, the annular member 18 surrounds body 20 and is deformed to contact the outer wellbore wall); 
a protective member (Fig 1, slated face portion of cone 24 contacting elastic member 18) configured to surround the outer peripheral surface of the cylindrical body and to prevent at least a part of the elastic member from coming into contact with the cylindrical body (Fig 1, the protective member as defined is around the body 20 and as seen in Fig 4B, limits contact with the cylindrical body); and 
a pair of pressure transmission means (the examiner notes that 112(f) has been invoked and the corresponding structure is found in e.g. Para 0033 and 0113 of the specification as-filed which identified at least a socket, cone, slip, ring, and load ring, and their equivalents thereof, as the corresponding structure. Applicant’s statement in Para 0050 is similarly acknowledged. Fig 1, “forcing cones 24” at the uphole and opposing element at the downhole end of seal 28) configured to sandwich the elastic member in an axial direction of the plug (Fig 1, “forcing cones 24” and element 14 at the uphole and various components as discussed in the dependent claims downhole end of seal 28) and to apply pressure to the elastic member in the axial direction to compress the elastic member (Para 0028, “forcing cones 24 are moved axially along the mandrel 20 towards each other according to one embodiment of the present disclosure. The inclined planes of the forcing cones 24 have pushed the non-extrusion rings 14 out to the conduit 12 and the pressure on principal element 28 has squeezed principal element 28 out into engagement with the conduit 12”), wherein 
the pair of pressure transmission means includes a first pressure transmission element  (Fig 1, “forcing cones 24” at the uphole end) and a second pressure transmission element (Fig 1, various components as discussed in the dependent claims downhole end of seal 28), 
the protective member is integrated with the first pressure transmission element (Fig 1, the protective member as defined as being a sub-element of the upper cone 24 is integrated with the upper cone), 
the first pressure transmission element is in direct contact with a first end of the elastic member and is a conical member whose outer diameter increases from an end of the cylindrical body toward the elastic member (Fig 1, Fig 4A, as seen the cone 24 is in direct contact with the elastic member 18. The cone 24 increases from the uphole end towards the elastic member), and before the elastic member is deformed, the cylindrical body and the elastic member are in direct contact with each other (Fig 4A, below deformation/expansion, the elastic seal 18 is in direct contact with the body 20), and 
after the elastic member is deformed, an axial length a part of the elastic member where the cylindrical body and the elastic member are in direct contact with each other is 0 (Fig 4B, the elastic member 18 after expansion/deformation is not in direct contact with the body 20 as seen).
White is silent on after the elastic member is deformed by applying a pressure of 50 MPa to the plug in the axial direction. 
Hughes teaches the elastic member is deformed by applying a pressure of 50 MPa to the plug in the axial direction(Because the claim in question is an apparatus, the examiner broadly and reasonably interprets the claim as requiring the elastic member is deformable by application of a pressure of 50 MPa, see MPEP 2114(II). In other words, the claim does not require a method step of applying 50 MPa to achieve deformation, but merely an elastic member capable of deforming when 50 MPa is applied in the axial direction. As a consequence of this interpretation, it stands to reason that a device which deforms with an application of force less than 50 MPa will also be deformable when a greater force, the 50 MPa, is applied to it. Fig 2, Para 0006, “a packing element in an annular recess” and compression means “capable of driving compression of the packing element annular recess at applied pressures of less than 800 psi [or approximately 5 MPa]”. As previously asserted by the examiner, if the packing element is deformable at 5 MPa, it would be deformable with the application of a force greater than 5 MPa, e.g. 50 MPa as recited).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by White by having a packer actuate-able by the low compressive forces as disclosed by Hughes because imparting a minimal amount of force would be “less likely to cause damage” to the surrounding formation and/or tubular (Para 0002 of Hughes).

Regarding claim 9, White further teaches wherein the protective member is annular (Fig 1, the protective member as defined above is annular as it surround the cylindrical body 20).

Regarding claim 10, White further teaches another protective member (Fig 1, downhole non-extrusion ring 14) wherein the another protective member is integrated with the second pressure transmission element (Para 0028 regarding the downhole set, ”The inclined planes of the forcing cones 24 [pressure transmission element of the pressure transmission means] have pushed the non-extrusion rings 14 [an element of the protective member]” which subsequently pushes on the seal 28. This type of engagement constitutes the elements being “integrated with” one another. The two elements ‘coordinate to function as a unified whole’, see definition at https://www.merriam-webster.com/dictionary/integrate).  

Regarding claim 16, White further teaches wherein the first pressure transmission element is a cone (Fig 1, “forcing cones 24” at the uphole end) and the second pressure transmission element is a cone  (Fig 1, there is an opposing downhole cone 24).  

Regarding claim 17, White further teaches wherein the first pressure transmission element is a cone (Fig 1, “forcing cones 24” at the uphole end) and the second pressure transmission element is a socket (Fig 1, there is an opposing downhole cone 24/14 which would supply an equal and opposite setting force, the examiner notes that this element meets all of the structural limitations conveyed by the claimed term).  

Regarding claim 18, White further teaches wherein the first pressure transmission element is a cone (Fig 1, “forcing cones 24” at the uphole end) and the second pressure transmission element is a slip (Fig 1, downhole slip element 22, would supply an opposing force to the first pressure transmission element as defined).    

Regarding claim 19, White further teaches wherein the first pressure transmission element is a cone (Fig 1, “forcing cones 24” at the uphole end) and the second pressure transmission element is constituted by equalizer rings (Fig 1, downhole rings 16 and 18, the examiner notes that this element meets all of the structural limitations conveyed by the claimed term). 

Regarding claim 20, White further teaches wherein the first pressure transmission element is a cone (Fig 1, “forcing cones 24” at the uphole end) and the second pressure transmission element is a load ring  (Fig 1, downhole ring 14, the examiner notes that this element meets all of the structural limitations conveyed by the claimed term).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676